DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered. 
Claims 1, 11, 13, and 19 are amended in response to the last office action. Claims 1, 3, 4, 6-9, 12-18, and 20 are presented for examination. Ramamurthy et al, Thomas, and Wu et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al [US 2020/0242045 A1] in view of Noh et al [US 2021/0055864 A1].
As to claims 1, 7, and 13, Ramamurthy et al teach a data managing method for a rewritable non-volatile memory module [e.g., FLASH MEMORY 216 in fig. 2], wherein the rewritable non-volatile memory module has a plurality of physical erasing units [e.g., “A typical flash memory architecture for mass storage arranges large groups of memory cells into erasable blocks, wherein a block contains the smallest number of memory cells (unit of erase) that are erasable at one time” in paragraph 0022, “Each block includes multiple pages, with each page being a unit of reading/writing in the memory array.  Each page is further divided into multiple segments, with each segment, referred to herein as a flash management unit (FMU), containing the amount of data that is written at one time during a basic programming operation” in paragraph 0023], and the memory managing method comprises:
receiving a write command for writing a plurality of first data into the rewritable non-volatile memory module [e.g., “At step 902, an instruction to write data to the flash memory is received” in paragraph 0062, HOST 200, MEMORY CONTROLLER 218, HIM 222, COTROLLER FIRMWARE 224, FIM 220 in fig. 2];
when the plurality of first data are continuous data, writing the plurality of first data respectively into a plurality of first physical erasing units among the plurality of physical erasing units by using a single-page programming mode [e.g., DATA BLOCK, SEQUENTIAL DATA mapped into GLOBAL ADDRESS TABLE in figs. 8A, 10B, “At step 904, a determination is made at step 904 whether the data to be written are fragmented or sequential.  For example, sequential data may be from the same file. ... If at step 904 the data are determined to be sequential, then at step 908 the data are indexed in the GAT Directory using LG addressing” in paragraph 0062, “Flash memory 216 may be 
when the plurality of first data are not the continuous data, writing the plurality of first data respectively into a plurality of second physical erasing units among the plurality of physical erasing units by using the single-page programming mode [e.g., DATA BLOCK, FRAGMENTED DATA mapped into GAT PAGE in figs. 8A, 10B, YES at FRAGMENTED DATA? 904 in fig. 9, “At step 904, a determination is made at step 904 whether the data to be written are fragmented or sequential.  For example, sequential data may be from the same file.  When the data are determined in step 904 to be fragmented, then at step 906 the data are indexed using one or more GAT Pages using FMU addressing” in paragraph 0062, “Flash memory 216 may be mostly MLC, while binary cache and update blocks may be SLC memory.  Update blocks may be SLC memory with page-based addressing or page-based logical group (LG) organization” in paragraph 0046, “GAT 602 also includes a GAT Page 606, which is used for logical-to-
Though Ramamurthy et al teach somehow first management information to identify to the plurality of first erasing units for storing the plurality of first data is maintained [e.g., “In an embodiment of a GAT, logical-to-physical mapping is performed at two levels.  In a first level, multiple FMUs are grouped into a logical group (LG), and the GAT includes a GAT Directory containing an entry for each LG.  In a second level, a GAT Page includes an entry for each FMU” in paragraph 0055, “FIG. 7 depicts an embodiment of the data structure 700 for GAT 602 and GAT Page 606.  Data structure 700 includes a GAT flag 702, a block address 704, and an offset 706.  GAT flag 702 signifies whether the address of the data is in the GAT Directory or in a GAT Page.  In an embodiment, GAT flag 702 is a single bit, where a zero indicates an address from the GAT Directory (e.g., sequential data), and where a one indicates an address in a GAT Page (e.g., random data)” in paragraph 0058; “Referring to FIGS. 10B and 10C, sequential data results in an entry 1006 that includes a GAT flag=00, a Data Block that points to a metablock in the flash memory that contains the complete sequential chunk, and a Data Block offset that points to the first FMU of the sequential chunk” in paragraph 0075], Ramamurthy et al do not explicitly teach, however Noh et al teach recording the first management information when the plurality of first data are 
As to claims 3, 9, and 15, the combination of Ramamurthy et al and Noh et al teaches determining whether a plurality of logical addresses of the plurality of first data are continuous; when the plurality of logical addresses of the plurality of first data are continuous, determining that the plurality of first data are the continuous data; and when the plurality of logical addresses of the plurality of first data are not continuous, determining that the plurality of first data are not the continuous data [e.g., “In an embodiment, LGs 604 are used for logical-to-physical mapping of sequential data.  As used herein, ‘sequential data’ are data that are grouped together.  Sequential data can be indexed together (in one entry 604) to maintain the efficiencies gained by fewer entries in GAT 602” in paragraph 0055, “GAT 602 also includes a GAT Page 606, which 
As to claims 4, 10, and 16, the combination teaches wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: recording an order of the plurality of first data [e.g., fig. 6, “In an embodiment, LGs 604 are used for logical-to-physical mapping of sequential data.  As used herein, ‘sequential data’ are data that are grouped together.  Sequential data can be indexed together (in one entry 604) to maintain the efficiencies gained by fewer entries in GAT 602” in paragraph 0055 of Ramamurthy et al].
As to claims 5, 11, and 17, the combination teaches wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: marking the plurality of first physical erasing units by using a first flag [e.g., “In an embodiment, GAT flag 702 is a single bit, where a zero indicates an address from the GAT Directory (e.g., sequential data), and where a one indicates an address in a GAT Page (e.g., random data)” in paragraph 0058 of Ramamurthy et al].
As to claims 6, 12, and 18, the combination teaches wherein the step of recording the first management information corresponding to the plurality of first physical erasing units comprises: recording a binding relationship of the plurality of first physical erasing units into a lookup table [e.g., “FIG. 8A depicts an embodiment using .
Claims 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al and Noh et al as applied to claims 1, 7, and 13 above, and further in view of Wu et al [US 2017/0075812 A1].
	As to claims 2, 8, and 14, the combination of Ramamurthy et al and Noh et al further teaches identifying the plurality of first physical erasing units respectively storing the plurality of first data from the plurality of physical erasing units according to the first management information [e.g., “In an embodiment, GAT flag 702 is a single bit, where a zero indicates an address from the GAT Directory (e.g., sequential data), and where a one indicates an address in a GAT Page (e.g., random data)” in paragraph 0058 of Ramamurthy et al], the combination does not further teach, however, Wu et al teach copying the plurality of first data from the plurality of first physical erasing units, and writing the plurality of first data into a third physical erasing unit among the plurality of physical erasing units by using a multi-page programming mode [e.g., “A user data region of the non-volatile memory 110, which is used to store user data, is maintained in a multi-level cell (MLC) mode or triple-level cell (TLC) mode to increase the overall storage capacity of the non-volatile memory 110.  The non-volatile memory 110 also includes a write buffer to improve write access timing of the solid state drive 100, which is also maintained in a SLC mode” in paragraph 0020, “The non-volatile memory 110 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Syu [US 2011/0099323 A1] teaches writing sequential data into a plurality of first physical erasing units then recording first management information to identify the plurality of first physical erasing units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/29/2021